Exhibit 10.3
 
FEE CONVERSION AGREEMENT
 
WHEREAS, from on or about February 1, 2012 through July 31, 2012, LiveCall
Investor Relations, a Nevada corporation, (“LiveCall”) has been providing
investor relations services to Discovery Gold Corporation, a Nevada corporation
(the “Company”);
 
WHEREAS, as of September 30, 2012, the Company has owed LiveCall its service
fees of an aggregate of $15,000 (the “Outstanding Fees”);
 
WHEREAS, the Company wish to pay the Outstanding Fees due to LiveCall through
the issuance of restricted shares of common stock of the Company;
 
NOW, THEREFORE, in consideration of the foregoing promises, the Company and
LiveCall hereby agree as follows:
 
1.           Effective as of October 3, 2012, the Outstanding Fees shall be paid
in its entirety to LiveCall, or its designee, through conversion into an
aggregate of 115,733 shares of the Company’s common stock (the “Shares”) at the
conversion prices as set forth in Schedule A attached hereto. The parties
understand that the conversion of the Outstanding Fees and the issuance of the
Shares are subject to the approval of Board of Directors. LiveCall understands
that the certificates or other instruments representing the Shares, until such
time as the resale of the have been registered under the Securities Act of 1933
Act or such legend is not otherwise required pursuant to applicable law, shall
bear any legend as required by the "blue sky" laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
2.           The parties agree to execute and deliver such other documents or
agreements and to take such other action as may be reasonably necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby.
 
3.           The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
 
 
 

--------------------------------------------------------------------------------

 
4.           This Agreement (including the schedules and exhibits hereto)
represents the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof and can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
5.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
 
6.           If any provision of this Agreement is invalid or unenforceable, the
balance of this Agreement shall remain in effect.
 
7.           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Agreement except as provided
below.  No assignment of this Agreement or of any rights or obligations
hereunder may be made by either the Seller or the Purchaser (by operation of law
or otherwise) without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Fee Conversion Agreement as
of October 3, 2012.


 

 
DISCOVERY GOLD CORPORATION


 
By: /s/ David Cutler
David Cutler
Chief Financial Officer


 
LIVECALL INVESTOR RELATIONS
 
By: /s/ Gerry Belanger
Gerry Belanger
President
   

 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A



         
Closing
 
35%
 
Conversion
 
Stock
 
Date
 
Amount
 
Share Price
 
Discount
 
Price
 
To Be Issued
                         
02/01/2012
 
2,500.00
 
$0.10
 
($0.04)
 
$0.07
 
19,231
 
03/01/2012
 
2,500.00
 
$0.27
 
($0.09)
 
$0.18
 
14,245
 
04/01/2012
 
2,500.00
 
$0.29
 
($0.10)
 
$0.19
 
13,263
 
05/01/2012
 
2,500.00
 
$0.22
 
($0.08)
 
$0.14
 
17,483
 
06/01/2012
 
2,500.00
 
$0.16
 
($0.06)
 
$0.10
 
24,038
 
07/01/2012
 
2,500.00
 
$0.14
 
($0.05)
 
$0.09
 
27,473
     
15,000.00
             
115,733
 
Total
 
15,000.00
             
115,733
                       





 
 
 

--------------------------------------------------------------------------------

 